 


              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
BRUCE LEE HAWK, JR.,                     :     Civil No. 3:16-cv-135
                                         :
           Plaintiff,                    :
                                         :
           v.                            :
                                         :
MICHAEL OVERMEYER, et al.,               :
                                         :
           Defendants.                   :    Judge Sylvia H. Rambo

                                   ORDER
     In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED as follows:

     1) The report and recommendation of the magistrate judge (Doc. 35) is
        ADOPTED.

     2) Petitioners’ habeas corpus petition filed pursuant to 28 U.S.C. § 2254 is
        DENIED.

     3) The court declines to issue a certificate of appealability as the issues are
        without merit and contrary to the record in this case.

     4) The Clerk of Court shall close this file.


                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge


Dated: March 13, 2019
